—Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 15, 1998, which, inter alia, denied the cross motion of defendant Neighborhood Housing Services (NHS) for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for summary judgment on the issue of defendant NHS’s liability pursuant to Labor Law § 240 (1), unanimously affirmed, without costs.
The motion court properly denied plaintiffs cross motion for summary judgment as to liability upon his Labor Law § 240 (1) claim as against defendant NHS. The court also properly denied defendant NHS’s motion for summary judgment dismissing the complaint, since a triable issue of fact exists as to whether defendant NHS directed, supervised, and controlled plaintiffs work, and may therefore be subject to liability under Labor Law § 200, and under Labor Law § 240 (1) and § 241 (6) as a statutory “agent” (see, Russin v Picciano & Son, 54 NY2d *245311, 318; Bjelicic v Lynned Realty Corp., 152 AD2d 151, 153, appeal dismissed 75 NY2d 947). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.